El Juez Asociado Seño» Hutchison,
emitió la opinión del tribunal.
En el primero de los casos de epígrafe, los apelantes fue-ron conjuntamente acusados, juzgados y convictos de alte-rar la paz pública. El segundo y el tercero de estos casos fueron entonces sometidos por la prueba aducida, las obje-ciones presentadas y las excepciones anotadas durante el jui-cio del primero. A base de esa misma evidencia, cada uno de los acusados fue convicto de portar armas. En apelación, los tres casos han sido sometidos por un solo alegato de los apelantes y otro de El Pueblo.
La mayor parte de la argumentación en el alegato de los apelantes se dirige a la suficiencia de la prueba. No bay señalamiento alguno de errores, y esta omisión justificaría por sí sola la confirmación. Empero, fiemos examinado la transcripción taquigráfica, y no bailamos en ella base alguna para condenar a Emilio Dávila en una u otra de las causas seguidas contra él. En el caso de Orsini un policía declaró sobre ciertas admisiones fieefias por aquél. Lo que Orsini manifestó al policía fué, en síntesis, que su carro es-*240taba parado a la orilla de la carretera cuando Dávila, quien venía detrás, llegó con otro carro, se detuvo y disparó, y que luego Orsini sacó un arma, y bubo mutuos disparos. La manifestación envuelve la admisión de que Orsini portaba un arma. No se desprende que fuera culpable de alterar la paz pública. Su versión de lo ocurrido (que no fue contro-vertida) más bien indica que Orsini actuó en defensa propia. Sobre esta teoría, él no perturbó la paz maliciosamente. No-bubo mens rea.
Mientras declaraba el policía respecto a lo manifestado por Orsini, se formuló objeción por el fundamento de que tal prueba era de referencia e inadmisible. En cuanto a Orsini, no era de referencia. Tampoco era inadmisible, a falta de una objeción más definida. En lo que a Dávila con-cierne, no es necesario discutir la cuestión más ampliamente.
Tanto Orsini como Dávila iban acompañados de otros via-jeros. Durante el juicio de novo ante la corte de distrito,, varios de esos compañeros de viaje declararon que oyeron los disparos, que no vieron quién los bizo. Otros testigos pa-saron junto a los dos carros poco antes de empezar el tiro-teo, oyeron la descarga y dieron parte inmediata a la policía.
Al terminar la prueba de El Pueblo, el fiscal de distrito solicitó un receso basta que el juez ante quien se babía celebrado el juicio de los tres casos en la corte municipal pudiera comparecer para fines de impugnación. Después de baber declarado el jefe de la policía del distrito en torno a ciertas declaraciones juradas prestadas en el curso de la investigación original, la corte se declaró en receso y se reanudó la vista a una bora posterior del mismo día.
El fiscal de distrito no estaba listo para juicio. En ver-dad, no tendría motivo alguno para quejarse si se le hubiese denegado la solicitud de receso. El juez que presidió el jui-cio tenía fundados motivos para estar resentido de la forma solapada en que describieron el tiroteo los acompañantes de los dos protagonistas, que no tomaron parte en la reyerta, y quienes, teniendo oídos para oír, oyeron los disparos; pero,. *241teniendo ojos para ver, nada vieron. No Rallamos alruso de discreción por haberse concedido el receso.
Durante la sesión de la tarde, nn número de testigos de El Pneblo fné examinado por el fiscal sin objeción de parte de los acusados. A todos los testigos de nn grnpo se les interrogó si habían declarado, durante el juicio celebrado en la corte municipal, que Orsini hizo los disparos. A todos los del otro grupo se les preguntó si no habían declarado que Dávila hizo los disparos. La contestación de todos fué en sentido negativo. El juez municipal entonces declaró que el primer grupo había dicho en la corte municipal que Orsini estaba obstruyendo el tráfico con su carro y abrió fuego contra Dávila, cuando éste llegó con sus amigos; mientras que el segundo grupo había manifestado que, al llegar, Dávila hizo fuego contra Orsini.
Los acusados se opusieron a la declaración del juez, por dos motivos: primero, porque los acusados no tenían cono-cimiento previo de que el juez sería utilizado como testigo en contra de ellos, y, segundo, porque el procedimiento era inaudito y anormal. El juez de distrito inquirió respecto a cuál era el fin de esa declaración. El fiscal respondió que tenía el propósito de impugnar la credibilidad de los testi-gos que habían precedido al juez municipal, y para demos-trar que habían hecho anteriormente un relato distinto. El juez de distrito anunció que lo que los testigos habían dicho en una ocasión anterior no podía considerarse como evi-dencia en el caso que se estaba ventilando. El fiscal asintió. El juez admitió la .declaración a fin de pesar las- manifesta-ciones de los testigos que iban a ser impugnados (en caso de que se demostrara que anteriormente habían hecho ma-nifestaciones contradictorias) de acuerdo con el artículo 243 del Código' de Enjuiciamiento Criminal y con la doctrina del caso de El Pueblo v. Rojas, 16 D.P.R. 251.
La corte agregó que podía tenerse en cuenta la declara-ción para estudiar la cuestión de desacato por perjurio. Los acusados anotaron excepción por el fundamento de que de-*242Man resolverse los casos pendientes antes de qne se iniciara el procedimiento de desacato. En contestación a eso, el juez sentenciador citó el caso de El Pueblo v. Valcourt, 18 D.P.R. 484, en el sentido de qne resnelve qne el paso inicial en nn procedimiento por desacato debe darse antes de qne termine el caso en qne se alegne haberse cometido el perjurio de qne se trate. El letrado manifestó qne nada concreto había ante la corte, y qne sólo existía nna mera hipótesis: la de qne los testigos no habían declarado en idéntica forma ante am-bas cortes. El jnez sentenciador replicó qne no estaba obrando bajo ningún concepto erróneo, y reiteró sns mani-festaciones anteriores al efecto de qne no consideraría la de-claración del jnez municipal como una versión revisada de lo qne habían dicho los testigos qne le precedieron, sino qne decidiría el caso por la evidencia aducida en él, de acuerdo con la doctrina sentada en El Pueblo v. Rojas, supra.
En esto no hallamos error.

Se confirma la sentencia por portar armas en él caso No. 3838, contra Nicolás Orsini, y se revocan las sentencias ape-ladas en los casos Nos. 3841 y 3839.